DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Office Action Summary
From the Office Action mailed December 22, 2020, the claim objection is overcome by the amendment.
Claims 1-7 remain pending in the application.
New in this Office Action are rejections made under 35 U.S.C. 102 and 103 necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the electrode tap includes two protrusions…” where the “two protrusions” are not supported by the written description, and is therefore new matter.


Claim Rejections - 35 USC § 102/103
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahn (US 2011/0104520).
Regarding claim 1, Ahn discloses a pouch type secondary battery (“110” Fig. 2)  comprising:
an electrode assembly (“130” Fig. 3) in which one or more positive electrode plates and negative electrode plates are stacked (Fig. 3 where “131” are positive electrode plates and “132” are negative electrode plates);
an electrode tap (“135” Fig. 3, “positive terminal” [0055]) that extends from the electrode assembly (Fig. 3 where 135 extends from 130);
an electrode lead (“141” Fig. 3, “first lead tab” [0055]) bondingly connected to the electrode tap (Fig. 3 where 141 is connected to 135); and

wherein the electrode lead is provided with a plurality of first weld areas (“region 141’” Fig. 4, and [0068] where there may be more than one 141’ regions as 141’ makes up the top portion of “conductive connection part 145” [0067]. An example of two 145 in Fig. 8.) electrically coupled to the electrode tap (“coupling strength between 135 and 141” [0068]), the plurality of first weld areas being spaced apart from each other (Fig. 8), and
wherein the electrode tap comprises:
a plurality of second weld areas spaced apart from each other (“region 135’” Fig. 4, and [0068] where there may be more than one 135’ regions as 135’ makes up the bottom portion of “conductive connection part 145” [0067]. An example of two 145 in Fig. 8.), each second weld area being electrically coupled to a respective one of the plurality of first weld areas ([0067]); and 
an electrode connection part (“135a” Fig. 9) distinguished from each second weld area  by a respective rupture portion connection area (“1352” Fig. 8, where “135a” is distinguished from “1352” by “1351”), and electrically connected to the electrode assembly (Fig. 9, which is a cut-off view of Fig. 5 ),
wherein the plurality of second weld areas are spaced apart in a horizontal direction (annotated Fig. 8 below where the second weld area makes up the bottom portion of “145”), and
wherein each rupture portion connection area is configured to rupture and to separate the respective second weld area from the electrode connection part ([0082]) in the horizontal direction (annotated Fig. 8 below, where 145 indicated as the rectangular element has some 

    PNG
    media_image1.png
    473
    1009
    media_image1.png
    Greyscale

Ahn appears to disclose that the electrode tap includes two protrusions extending in a longitudinal direction perpendicular to the horizontal direction.

    PNG
    media_image2.png
    394
    1064
    media_image2.png
    Greyscale

	Ahn discloses a protrusion (“150’” Fig. 7, “adhesive member” [0077]) that is bonded to the electrode tap and the electrode lead ([0077]), and that the first and second weld areas are located close to both sides of the protrusion ([0078]). Additionally, Ahn discloses that a plurality of conductive connection parts, which are made up of a plurality of first and second welds, can be formed by repeating spot welding ([0068]). Ahn teaches that the coupling strength between 
	In the alternative, it would have been obvious for a person having ordinary skill in the art to modify the electrode tap of Ahn by increasing the number of first and second weld areas that also requires an increase of protrusions for repeating spot welding, in order to achieve an increasing coupling strength between the electrode tap and the electrode lead.


Claim Rejections - 35 USC § 103
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2011/0104520) as applied to claim 1 above, and further in view of Kim et al (KR 20130058345), referred to as Kim hereinafter.
Regarding claim 2, Ahn discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and that each rupture portion connecting area comprises a rupture line (“1351” Fig. 8, “groove” [0082]). Ahn does not disclose that each rupture line has a linear shaped groove that extends in the longitudinal direction on a surface of the electrode tap and is configured to be bent and ruptured in a direction perpendicular to the surface of the electrode tab when the predetermined amount of stress occurs. 
However, Kim discloses a battery of high potential to increased chemical activity, sequential gas generation, and internal pressure increase during an event of overcharge or a short circuit ([0007]). The battery includes an electrode assembly and an electrode tap (cathode tab 300 or 400 Fig. 6) that protrudes from the electrode assembly ([0012]). Kim discloses that the electrode tap is provided with breaking grooves (500 Fig. 6 [0049]) and a breaking guide (600 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to replace the groove of Ahn with a breaking guide that is linear in shape as taught in Kim in order to achieve a battery that is successful in cutting off the flow of current to stop abnormal reactions from generating within the battery and to suppress the generation of gas in the event of overcharging or short circuit.  
Regarding claim 3, Modified Ahn discloses all of the limitations for the pouch type secondary battery as set forth in claim 2 above, and that each rupture line is provided with a rupture groove (Kim, “500” Fig. 6) that is provided at each of both ends of each rupture line (Kim, “600” [0049]) in a direction parallel to the surface of the electrode tap (Kim, annotated Fig. 6 below). 

    PNG
    media_image3.png
    748
    703
    media_image3.png
    Greyscale

Regarding claim 4, Modified Ahn discloses all of the limitations for the pouch type secondary battery as set forth in claim 3 above, and that each rupture groove is in a shape of a triangular groove having a first oblique side and a second oblique side (Kim, “500” Fig. 6), and
wherein the first and second oblique sides of each rupture groove define a predetermined first internal angle (Kim, “500” Fig. 6).
Regarding claim 5, Modified Ahn discloses all of the claim limitations as set forth in claim 4 above, and wherein each rupture line extends in a shape of a triangular groove having a third oblique side and a fourth oblique side (Kim, “500” Fig. 6), and
wherein the third and fourth oblique sides of each rupture line define a predetermined second internal angle (Kim annotated Fig. 6 above) and have a height  that is a length in a direction perpendicular to the surface of the electrode tap (Kim annotated Fig. 6 above).
Regarding claim 6, Modified Ahn discloses all of the limitations for the pouch type secondary battery as set forth in claim 5 above, and wherein the rupture lines are provided, while facing each other in a width direction of the respective rupture groove, on upper and lower surfaces of the respective rupture connecting area (Kim Fig. 6 where the rupture line extends through the thickness of the electrode tap). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2011/0104520) and Kim et al (KR 20130058345) as applied to claims 1-6 above, and further in view of Duan et al ("A note on stress intensity factors for a crack emanating from a sharp V-notch", 2012 April 15, Engineering Fracture Mechanics Journal). Hereinafter referred to as Duan.
Regarding claim 7, Modified Ahn discloses all of the limitations for the pouch type secondary battery as set forth in claim 5 above. Modified Ahn does not disclose that the predetermined second internal angle is set to be smaller than the predetermined first internal angle. 
However, Duan discloses a semi-infinite plate subjected to anti-plane shear stress initiated at the edge of a V-notch (p. 186 Section 4, corresponding to the instant’s triangular rupture groove). The notch-tip crack development of the V-notch was analyzed by evaluating its mode-III stress intensity factor (KIII) as this is normally evaluated for anti-plane shear stress. Duan discloses a mathematical model that relates KIII in terms of an internal half-angle, α (Eq. 28 Fig. 2). A person of ordinary skill in the art can correspond a larger α to a smaller predetermined internal angle of the instant (θ), and a smaller α to a larger θ as they are related by the expression α +θ=180 (Fig. 2). Duan teaches different KIII profiles obtained at different values of α as the III is observed to increase as α increases, or when a predetermined internal angle of the instant decreases, at the notch tip (c/a=0). Furthermore, every KIII profile of a given α is observed to increase over the length of the development of the crack where KIII increases initially at a large rate, but plateaus and slows down with a smaller rate of change as the crack lengthens (c/a Fig. 4).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the design of the breaking grooves of Modified Ahn such that the predetermined second internal angle is smaller than the predetermined first internal angle to counter the plateauing stress intensity as the length of the crack develops. Modified Ahn would then obtain a breaking off of the electrode tap such that the breaking initiates at the tip of the first triangular breaking groove, develops a crack with increased stress intensity initially but plateaus at a certain length, but is sustained with the high stress intensity concentrated at the second triangular breaking groove.


Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that the amendments made to claim 1 is not disclosed by the prior art of record, and that it and its dependent claims of claims 2-7 are allowable subject matter.
However, the amendments made to claim 1 do not overcome the rejection made by the prior art of record, and therefore claim 1 and its dependent claims of claims 2-7 cannot be determined to be allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721